DETAILED ACTION
	This non-final office action is in response to the amendments filed on 8/17/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nabhane, US Patent Application Publication no. 2014/0223214 and Park et al., US Patent Application Publication no. 2014/0015507 [Park]1, in view of Stewart, US Patent Application Publication no. 2013/0311794.
Regarding claim 1, Nabhane discloses a portable device comprising: 
a battery [System Battery 182 in Figure 1]; 
a plurality of processors [Power Manager 131, Application Processor 140, Modem 141, and Graphics Processor 142 in Figure 1]; and 
a power management integrated circuit (PMIC), wherein the PMIC is electrically connected between the battery and the plurality of processors, and includes a power sensor connected to the battery [PMU 100 is connected between the System Battery 182 and the Host SOC 130 in Figure 1 and paragraph 0043 and includes current sense circuit 107, and ADCs 110-112 in Figure 1 and paragraphs 0046-0047], 
wherein at least one of the plurality of processors processor is configured to: 
control the PMIC to output a first set of power for a plurality of components of the first processor through a power path which connects the PMIC to the first processor [Power Manager 131 receives power for its components (Power Processor 132, Memory 133 and Serial Interface Master 134) from a power rail of PMU 100 and controls the power output by the PMU power rails, Figure 1 and paragraphs 0039, 0051-0052 and 0051],
receive, from a power sensor, a plurality of first power values, being sensed by the power sensor, associated with the first set of power [current sourced and voltage output by each of the power rails, paragraphs 0046-0047, 0053 and 0060], and 
based on the received plurality of first power values, control the PMIC to output a second set of power for the plurality of components of the first processor, wherein a power provided through the power path of the second set of power is less than a power provided through the power path of the first set of power [Power Manager 131 may control PMU 100 to change an output voltage of or power down a power rail based on the power value obtained from the sensors, paragraphs 0053-0056 and 0064].
Nabhane discloses one PMIC to provide power to all of the system components and discloses using one power rail to provide power to each system component.  Nabhane does not disclose a plurality of PMICs to provide power to the system components and providing power to each of the system components using a plurality of power rails.  Like Nabhane, Park discloses a portable device which includes a battery and power management circuitry for supplying power to device components.  Specifically, Park discloses that the portable device includes a plurality of PMICs to provide power to a plurality of system devices and that a plurality of power rails are used to provide power from each PMIC to different components of each corresponding system device [paragraphs 0041, 0047, 0048, 0053 and 0070 and Figure 5].  Since it was known in the art before the effective filing date of the claimed invention for portable devices to include a plurality of PMICs that each provide power to corresponding system devices using a plurality of power rails, it would have been obvious to one of ordinary skill in the art to apply the Nabhane power rail sensing and control teachings to such known portable devices in order to improve power management results by using more accurate power rail measurements and statistics [Nabhane, paragraphs 0025-0027].
Nabhane, as described above, discloses using a power sensor to detect power values of a plurality of power rails.  Nabhane does not disclose using separate power sensors for each power rail to detect power values associated with each respective power rail.  Like Nabhane and Park, Stewart discloses a computing device that performs power rail power monitoring.  Specifically, Stewart discloses using a plurality of power sensors, each associated with an individual power rail, to perform power monitoring of a plurality of power rails.  Since it was known in art before the effective filing date of the claimed invention to use a plurality of power sensors to monitor power values of a plurality of power rails, it would have been obvious to one of ordinary skill in the art to replace the single power sensor in Nabhane and Park with a plurality of power sensors, each associated with an individual power rail to detect power values of the power rails.  
Regarding claim 2, Park further discloses that the at least one of the plurality of processors is configured to: based on the at least one of the obtained plurality of first power values, identify at least one function to be limited of the first processor, and based on the identified at least one function to be limited, control the first PMIC to output the second set of power for the plurality of components of the first processor [functions may be limited by disabling power to a power rail when the battery voltage is under a threshold level, paragraph 0079]. 
Regarding claim 3, Nabhane further discloses at least one temperature sensor, wherein the at least one of the plurality of processors is configured to: identify, by using the at least one temperature sensor, a temperature of the first processor, identify whether the temperature of the first processor is greater than or equal to a threshold, and based on identifying the temperature of the first processor is greater than or equal to the threshold, control the first PMIC to output the second set of power for the plurality of components of the first processor [a power rail may be powered off or set to an alternative voltage in response to an increased temperature of an element corresponding to the power rail, paragraphs 0047 and 0066].
Regarding claim 4, Nabhane further discloses that the at least one of the plurality of processors is configured to: identify whether a sum of the plurality of first power values associated with the first set of power is greater than or equal to a threshold, and based on identifying that the sum of the plurality of first power values associated with the first set of power is greater than or equal to the threshold, control the first PMIC to output the second set of power for the plurality of components of the first processor [the amount of current and voltage sensed over time is compared to an amount that signifies an undesired source of heat in the system and if the amount is exceeded, Power Manager 131 changes an output voltage of or powers down an associated power rail, paragraphs 0053-0054].
Regarding claim 5, Nabhane, Park and Stewart, as described above, disclose a portable device in which a plurality of PMICs provide power via a plurality of power rails to corresponding system components and in which a processor obtains a plurality of sensed power values associated with the power rails and lowers the voltage of or powers down at least one of the power rails.  Park further discloses that one of the system components is a display that is provided power via a plurality of power rails of one of the PMICs [LCD_Analog_3.3V 535 and LCD_2.2V 549 in Figure 5 and paragraphs 0040, 0044 and 0069].
Regarding claim 6, Park further discloses that the at least one processor is configured to: identify whether an amount of a residual power of the battery is less than or equal to a first threshold, and based on identifying that the amount of the residual power of the battery is less than or equal to the first threshold, control the second PMIC to output the second power to the display [functions may be limited by disabling power to a power rail when the battery voltage is under a threshold level, paragraph 0079].
Regarding claims 7 and 8, Park further discloses that the at least one processor is configured to: based on identifying that the amount of residual power of the battery is less than or equal to the first threshold, identify whether the second power value is greater than or equal to a second threshold that is set based on the residual power of the battery, and based on identifying that the second power value is greater than or equal to the second threshold, control the second PMIC to output the second power to the display [functions that require a voltage higher than the current battery voltage may be limited by disabling power to a power rail when the battery voltage is under a threshold level, paragraph 0079].
Regarding claim 9, Nabhane, Park and Stewart, as described above, disclose a portable device in which a plurality of PMICs provide power via a plurality of power rails to corresponding system components and in which a processor obtains a plurality of sensed power values associated with the power rails and lowers the voltage of or powers down at least one of the power rails.  Park further discloses that one of the system components is a camera that is provided power via a plurality of power rails of one of the PMICs [Camera LDO 521 and CAM_AF_2.8V in Figure 5 and paragraphs 0040, 0047 and 0069].  Examiner takes official notice that cameras in portable computing devices conventionally included a plurality of image sensors before the effective filing date of the claimed invention.  Accordingly, it would have been obvious to apply the Nabhane, Park and Stewart teachings to portable devices that include conventional cameras that include a plurality of image sensors.
Regarding claim 10, Park further discloses that the at least one processor is configured to: based on the obtained plurality of first power values, identify at least one function to be limited of the at least one image sensor, and based on the identified at least one function to be limited, control the at least one PMIC to output the second set of power for the plurality of image sensors [camera functions that require a voltage higher than the current battery voltage may be limited by disabling power to the camera function power rail when the battery voltage is under a threshold level, paragraph 0079].
Regarding claim 11, Park further discloses that the at least one processor is configured to: identify whether an amount of residual power of the battery is less than or equal to a threshold, and based on identifying that the amount of the residual power of the battery is less than or equal to the threshold, control the at least one PMIC to output the second set of power for the plurality of image sensors [camera functions may be limited by disabling power to the camera function power rail when the battery voltage is under a threshold level, paragraph 0079].
Regarding claim 12, Nabhane further discloses that the at least one processor is configured to: identify whether a sum of the plurality of first power values associated with the first set of power is greater than or equal to a threshold, and based on identifying that the sum of the plurality of first power values associated with the first set of power is greater than or equal to the threshold, control the at least one PMIC to output the second set of power to the at least one image sensor [the amount of current and voltage sensed over time is compared to an amount that signifies an undesired source of heat in the system and if the amount is exceeded, Power Manager 131 changes an output voltage of or powers down an associated power rail, paragraphs 0053-0054].


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        August 27, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Nabhane and Park were previously cited.